CERTAIN PORTIONS OF THE EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND ALL NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURCHASE AND SUPPLY AGREEMENT This Purchase and Supply Agreement (“Agreement”) is entered into as of this th day of March, 2007 (“Effective Date”) by Golden Hotels L-PSHIP (the “Purchaser”), having its principal place of business at 18, Irvine, CA. 92612 Phone: 949-428-3800 and Royal Spring Water, Inc. (the “Supplier”) having its principal place of business at 14553 Delano Street, Suite 217 Van Nuys, CA 91411 TEL: 818-902-3690 RECITALS WHEREAS, the parties desire that Purchaser buys and receives certain Flavored Bottled Water products according to the quantities ordered by Purchaser and solely for distribution by the Purchaser or its agents/distributors; and WHEREAS, Purchaser desires to purchase and Supplier desires to provide Flavored Bottled Water with the ILUM label in such quantities as specified herein; NOW, THEREFORE, in consideration of the foregoing and the mutual promises contained herein, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: AGREEMENT 1.Definitions. 1.1“Agreement” shall have the meaning set forth in the first paragraph set for the above. 1.2“Purchaser” shall have the meaning set forth in the first paragraph above. 1.3“Product(s)” shall mean the private label Flavored Artesian water (ILUM Label), packaged, labeled and supplied to Purchaser pursuant to the specifications contained herein. 1.4“Prices” shall mean the prices for Product(s) as set forth in Schedule A the “Purchase Order” attached hereto and made part hereof. 10.8 “Supplier” shall mean the Royal Spring Water Inc. producing the Product(s) for sale to the Purchaser. 10.9 “Delivery Date” shall mean with respect to a Purchase Order, the date on which the Supplier is required to make a specific quantity of the “Product(s)” shipped to a specific location as set forth on the Purchase Order. 1 1.8“Laws” shall mean any statute, law, regulation, ordinance, rule, judgment, order, decree, permit, concession, grant, franchise, license or rule of common law, requirement of, or other governmental restriction or any similar form of decision of or determination by, any national, state, or local government (or any association, organization, or institution of which any of the foregoing is a member, or to whose jurisdiction any thereof is subject, or in whose activities any thereof is a participant), whether now or hereafter in effect. 1.9“Purchase Order” shall mean Schedule A which specifies a purchase order number, quantity of Product(s) ordered, a price, and delivery date at a specific location. 1.9.1“Territories” shall mean those countries, territories, protectorates or other geographical areas set forth in Schedule B attached hereto and made a part hereof. 2.Term of Agreement. 2.1The Term of this Agreement shall begin on the date the Agreement is fully executed and for a period of Two (2) years or 730 days, immediately and consecutively thereafter. 2.2The term of this Agreement shall be extended automatically for an additional term to begin immediately after the expiration of the initial term unless otherwise agreed by the parties hereto, and subject to a mutually agreed on price for the third year extension. 2.3Any request, whether by Supplier or Purchaser, requesting termination of this Agreement after the initial term of two years, must be in writing and delivered to the other party hereto not later than thirty (30) days prior to the expiration of the original term. 3.Ordering and Packaging. 3.1Orders.To purchase Product(s) hereunder, Purchaser shall issue its Purchase Order(s) to Supplier, see Schedule A, which shall specify on the Purchase Order, the number, description of Product(s), quantity of Product(s), Price, Delivery Date, and shipping instructions.It is agreed that during the two year term of this agreement, the total cases on the purchase orders will be for no less then *||||| cases of private label Flavored Artesian bottle water.Each case will have ||||| * (500ml) bottles with the Ilum Label.Each case will be shrink wrapped and their will be *||||| cases per pallet. 3.2Cancellations.Purchaser may only cancel this agreement only in the event of breach of representation or warranty by Supplier to perform its obligations under this Agreement.Upon written notice to the Supplier not less than ten (10) days prior to the next Delivery Date.In the event of cancellation letter Supplier will have ten (10) days to cure any such breach.The parties agree to act in good faith to resolve all disputes. 2 3.3Packaging.Product(s) supplied by Supplier shall be made available in cases that are shrink wrapped with a corrugated case, with packaging material in place that reasonably protects the Product(s) from damage or breakage. 3.4Labeling.Supplier is responsible for labeling the Product(s) and the packages as may be required for shipping.The labels shall comply with all applicable federal, state, and local laws, ordinances and regulations for the Territories designated in Schedule B.Art work for the label to be provided by purchaser.Supplier shall manufacture the label approved by the purchaser.Suppliershall acquire no rights of any kind in or to any of supplier’s trademark(s), service mark(s), trade name(s), logo(s), labels, or product designation and shall not make any use of the same for any reason except as necessary to comply with the packaging and labeling requirements unless otherwise agreed by and between the parties as set forth in
